Exhibit Provident Announces the Sale of Lloydminster Heavy Oil Assets for $87 million News Release 18-09 October 28, 2009 All values are in Canadian dollars and conversion of natural gas volumes to barrels of oil equivalent (boe) are at 6:1 unless otherwise indicated. CALGARY, ALBERTA - Provident Energy Trust (Provident, the Trust) (TSX-PVE.UN; NYSE-PVX) is pleased to announce it has reached an agreement with a private company, Emerge Oil & Gas Inc., to sell Provident’s oil and natural gas assets in the Lloydminster area for total consideration of $87 million, consisting of $70 million in cash and $17 million in equity. The divestiture of the Lloydminster properties is part of a larger initiative (announced in August 2009) to reposition Provident’s Upstream business unit by divesting non-strategic assets in Saskatchewan and the Lloydminster area of Alberta. “We are pleased with this asset sale and have realized excellent value for Provident’s unitholders,” said Tom Buchanan, President and Chief Executive Officer “This transaction is an important step towards repositioning Provident Upstream for long term sustainability and growth. Management and the Board of Directors wish to sincerely thank the employees who have so effectively operated the Lloydminster assets for their commitment and years of service.” The Lloydminster operating area includes the assets in the vicinity of Lloydminster on the Alberta and Saskatchewan border and around Provost, Alberta. Production from the assets during the third quarter of 2009 was 2,200 barrels oil equivalent per day (boed) and is predominately heavy oil. Proved plus probable (P+P) reserves were approximately 4.4 million barrels of oil equivalent at June 30, 2009. The sale reflects transaction metrics of $39,545 per flowing boed and $19.77 per boe of P+P reserves. Cash proceeds will be applied to Provident’s revolving term credit facility. This transaction is expected to close by November 30, 2009. Scotia Waterous is Provident’s advisor in the Lloydminster sale process. Provident Energy Trust is a Calgary-based, open-ended energy income trust that owns and manages an oil and gas production business and a natural gas liquids midstream services and marketing business. Provident’s energy portfolio is located in some of the most stable and predictable producing regions in Western Canada.
